UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4289
THOMAS RAY WHITE, a/k/a Wimpy,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-02-244)

                      Submitted: August 22, 2003

                      Decided: September 12, 2003

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John H. Tinney, Jr., James K. Tinney, THE TINNEY LAW FIRM,
P.L.L.C., Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, L. Anna Crawford, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Following a jury trial, Thomas Ray "Wimpy" White was convicted
on one count of conspiracy to commit arson, in violation of 18 U.S.C.
§ 844(n) (2000), and one count of aiding and abetting arson, in viola-
tion of 18 U.S.C. §§ 844(i), 2 (2000). The district court sentenced
White to seventy-eight months in prison. White appeals, raising three
grounds of error. Finding no merit to his claims, we affirm.

   First, White claims that the district court erred by denying his
motion to dismiss Count 2 of the indictment, pertaining to arson of
a trailer. However, as the district court subsequently granted White’s
Fed. R. Crim. P. 29 motion for judgment of acquittal as to Count 2
and directed that any reference to Count 2 in the indictment be
stricken, no further relief is available to him.

  Next, White asserts that the district court erred by denying his
motion for a new trial following the jury’s guilty verdict on the
remaining counts of the indictment. White contends that the testimony
and evidence concerning the arson of the trailer, for which he was
granted a judgment of acquittal at the close of the government’s evi-
dence, was unduly prejudicial as to the counts for which the jury ulti-
mately convicted him.

   Rule 33 of the Federal Rules of Criminal Procedure permits a dis-
trict court to grant a defendant’s motion for a new trial "if the interest
of justice so requires." Fed. R. Crim. P. 33. A district court "‘should
exercise its discretion to grant a new trial sparingly,’ and . . . should
do so ‘only when the evidence weighs heavily against the verdict.’"
United States v. Perry, 335 F.3d 316, 320 (4th Cir. 2003) (quoting
United States v. Wilson, 118 F.3d 228, 237 (4th Cir. 1997) (internal
quotation marks omitted)).
                       UNITED STATES v. WHITE                         3
   Here, Elsie Keffer, White’s live-in girlfriend and the mother of his
children, testified that she heard White and his cousin plan to burn the
funeral home in revenge for what they perceived as the mishandling
of the remains of a recently deceased relative by the funeral home.
Keffer stated that she watched as White siphoned gasoline out of a
lawnmower and the cousins used the gasoline to set fire to the steps
of the funeral home. White’s neighbor testified that White expressed
dismay at the condition of his deceased relative and remarked that the
funeral home could have done a better job. In light of the eyewitness
testimony of White’s participation in the arson and the supporting tes-
timony concerning White’s motive to commit the arson, we find that
the district court did not abuse its discretion by denying the motion
for a new trial.

   Finally, White contends that the district court erred in applying a
two-level adjustment for obstruction of justice based on perjured testi-
mony. See U.S. Sentencing Guidelines Manual § 3C1.1 (2002). To
establish the obstruction of justice enhancement based on perjury, the
sentencing court must find by a preponderance of the evidence that
the defendant gave false testimony concerning a material matter, with
a willful intent to deceive, rather than as a result of confusion, mis-
take, or faulty memory. United States v. Sun, 278 F.3d 302, 314 (4th
Cir. 2002). We find no clear error in the district court’s conclusion
that White perjured himself by denying involvement in, and faulty
memory concerning, the arson of the funeral home.

   For these reasons, we affirm White’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED